UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                         Before
                            JOHNSON, KRAUSS, and BURTON
                                Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                          Sergeant JAMIL V. WILLIAMS
                           United States Army, Appellant

                                     ARMY 20090619

                      Headquarters, III Corps and Fort Hood
                        Gregory A. Gross, Military Judge
        Lieutenant Colonel Anthony T. Febbo, Acting Staff Judge Advocate


For Appellant: Lieutenant Colonel Jonathan F. Potter, JA; Captain Barbara A.
Snow-Martone, JA (on brief); Colonel Patricia A. Ham, JA; Lieutenant Colonel
Imogene M. Jamison, JA; Major Jacob D. Bashore, JA; Captain Barbara A. Snow-
Martone, JA (reply brief).

For Appellee: Major Amber J. Williams, JA; Major LaJohnne A. White, JA; Captain
Daniel H. Karna, JA (on brief).


                                        30 July 2012
                      -------------------------------------------------------
                         SUMMARY DISPOSITION ON REMAND
                      -------------------------------------------------------

Per Curiam:

       A panel of officers and enlisted members, sitting as a general court-martial,
convicted appellant, contrary to his pleas, of absence without leave terminated by
apprehension, willfully disobeying a superior commissioned officer, violation of a
lawful general regulation, false official statement, consensual sodomy, assault
consummated by a battery, adultery, and obstructing justice, in violation of Articles
86, 90, 92, 107, 125, 128, and 134, Uniform Code of Military Justice, 10 U.S.C. §§
886, 890, 892, 907, 925, 928, 934 (2006) [hereinafter UCMJ]. See Manual for
Courts-Martial, United States (2012 ed.), pt. IV, ¶¶ 62.b. and 96.b. The panel
sentenced appellant to a bad-conduct discharge, confinement for nine months,
forfeiture of all pay and allowances, and reduction to the grade of E-1. The
convening authority approved the adjudged sentence and credited appellant with 116
days of pretrial confinement against the sentence to confinement.
WILLIAMS—ARMY 20090619

        On 21 December 2011, we issued a decision in this case, affirming the
findings of guilty and the sentence. On 10 July 2012, our superior court reversed
our decision as to Charge IV and its Specification (adultery in violation of Article
134, UCMJ), as to Additional Charge V, Specification 1 (obstructing justice in
violation of Article 134, UCMJ), and as to the sentence and returned the record of
trial to The Judge Advocate General of the Army for remand to this court for further
consideration in light of United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012).
Consequently, appellant’s case is again before this court for review under Article 66,
UCMJ.

       In light of Humphries, we are compelled to disapprove the findings of guilt as
to the two Article 134, UCMJ, offenses previously affirmed. Neither specification
contained allegations of terminal elements under Article 134, UCMJ, nor is there
anything in the record to satisfactorily establish notice of the need to defend against
a terminal element as required under Humphries. Therefore, we now reverse
appellant’s convictions for adultery and obstructing justice and dismiss the defective
specifications which failed to state an offense in light of United States v. Fosler, 70
M.J. 225 (C.A.A.F. 2011).

       On consideration of the entire record, the findings of guilty of Charge IV and
its Specification and Additional Charge V, Specification 1, is set aside and those
specifications are dismissed. The remaining findings of guilty are affirmed.
Reassessing the sentence on the basis of the error noted, the entire record, and in
accordance with the principles of United States v. Sales, 22 M.J. 305 (C.M.A. 1986),
and United States v. Moffeit, 63 M.J. 40 (C.A.A.F. 2006), to include the factors
identified by Judge Baker in his concurring opinion in Moffeit, the court affirms the
sentence as approved by the convening authority.

                                        FOR THE
                                        FOR THE COURT:
                                                COURT:



                                        JOANNE P. TETREAULT ELDRIDGE
                                        Deputy
                                        JOANNE Clerk P.
                                                     of Court
                                                         TETREAULT ELD
                                        Acti




                                           2